 



EXHIBIT 10.5

SPATIALIZER AUDIO LABORATORIES, INC.
EMPLOYMENT AGREEMENT

     This Employment Agreement (this “Agreement”) sets out the terms and
conditions of your employment by Spatializer Audio Laboratories, Inc., a
Delaware corporation (the “Company”).

1. Period of Employment.

     A. Your employment by the Company under the terms of this Agreement is
effective as of November 12, 1999 (the “Commencement Date”). Your employment
will continue under the terms of this Agreement for a period of three years
(3) years (the “Initial Term”) from the Commencement Date, and shall be
automatically renewed thereafter for additional one year periods (“Successive
Terms”), until terminated in accordance with the terms of this Agreement or
until you are notified that the Agreement will not be automatically renewed.
Such notification is to be provided to you no less than 6 months before the
commencement of a Successive Term and if you elect to terminate your employment
during the Initial Term or any Successive Term, you shall provide the Company
with notice pursuant to Section 8(A)(1).

2. Job Description.

     A. You are to be employed as the Company’s Chief Executive Officer (“CEO”)
and you shall continue to be employed as the Company’s Chief Financial Officer
(“CFO”). As CEO, you shall be responsible for the general and active supervision
and management over the business of the Company and over its officers,
assistants, agents and employees. In your capacity as CFO, you shall have the
general care and custody of the funds and securities of the Company, the bank
and trust accounts of the Company and you shall exercise general supervision
over expenditures and disbursements made by Company as well as the Company’s
preparation of financial records and reports in connection therewith as may be
necessary. If requested by the Board of Directors of the Company (the “Board”),
your duties shall include performing services on behalf of the Company or to
affiliates of the Company and in that regard, you agree to serve as the
President and Treasurer of Desper Products, Inc (“DPI”). Finally, you agree to
serve as a Director of DPI when so elected by the Company as sole shareholder of
DPI. You shall devote your full professional time and energy, attention, skills
and ability to the performance of your duties during your employment and shall
faithfully and diligently endeavor to promote the business and best interests of
the Company. You shall make available to the Board and the officers of the
Company all knowledge possessed by you relating to any aspect of your duties and
responsibilities hereunder. You agree that during your employment with the
Company, you will not render or perform services for any other corporation,
entity, person or firm actively involved with the Industry without the prior
written consent of the Board. For purposes of this Agreement, the term the
“Industry” shall consist of firms engaged in the development, licensing and
marketing of digital audio signal processing technologies for the consumer
electronics, personal computing, enterprise computing and entertainment
industries, or those activities of a kind with which you were concerned or
involved in the term of this Agreement. You hereby agree to appear and actively
participate on behalf of the Company in the Industry and in the general
promotion of its business.

1



--------------------------------------------------------------------------------



 



     B. You further agree, during the course of your employment under this
Agreement, to conduct yourself and all business on behalf of the Company in a
manner intended to be in full compliance with all laws applicable to the duties
undertaken by you during this Agreement.

3. Compensation.

     A. Salary. As compensation for the performance by you of your obligations
hereunder, and provided that you satisfactorily perform your obligations
hereunder, you will receive an annual salary of two hundred thousand dollars
($200,000) on the normal payroll schedule followed by the Company. On each
anniversary of the Commencement Date, you will be eligible for a salary increase
as approved by the Compensation Committee.

     B. Performance Shares. In addition to your salary, as set forth above, as
November 12, 1999, those 168,628 performance shares held by the Company’s former
CEO, Stephen D. Gershick directly, and those 674,516 performance shares held in
escrow for him shall be transferred directly to you, to be released in
accordance with the terms of that Escrow Agreement dated June 22, 1992. as
amended (the “Escrow Agreement”). Other than due to your voluntary termination
pursuant to Section 8(A)(1) or 8(B) or termination for Cause as defined in
Section 8(A)(2), the Company will continue to distribute these performance
shares to you under the schedule in the Escrow Agreement. If you complete the
Initial Term of this Agreement, in all events, all remaining performance shares
will be distributed to you in accordance with the schedule in the Escrow
Agreement.

     C. Stock Options. Of the previously issued 500,000 options to acquire
Company common stock, par value $.01 (“Common Stock”) held by you, all 500,000
of such options shall be treated as having been fully vested at November 12,1999
and shall be immediately exercisable by you from that date. Additionally, as
November 12, 1999, you shall be granted options to acquire an additional 750,000
options to acquire Common Stock, of which 250,000 shares shall be exercisable at
$.50 and immediately vested; 250,000 shares shall be exercisable at $.55 and
will vest on November 12, 2000; and 250,000 shares shall be exercisable at $.75
and will vest on November 12, 2001.

     D. Annual Bonus. You shall be entitled to receive, in addition to your
annual compensation set forth above, a bonus equal to 5% of the Company’s income
after taxes each year, provided however, that in no case shall your bonus exceed
$100,000 in any given year.

     E. Other Benefits:



  (1)   During the term of this Agreement, you will be entitled, at Company
expense, to such medical, disability, accident, life or other insurance or
welfare plans, programs or arrangements as may be offered generally to the
employees of the Company.     (2)   The Company shall pay or reimburse you for
all reasonable and necessary business expenses incurred by you which relate to
the business of the Company, as approved by the Board, with such payments or
reimbursements

2



--------------------------------------------------------------------------------



 



      to be made monthly on the first scheduled payroll period in the month
following that month in which such expenses were incurred, and upon presentation
of receipts or other evidence of such expenses. These expenses include, but are
not limited to the necessary reasonable and customary expenses associated with
your work at the Company’s Santa Clara, California office, including an
apartment of reasonable nature in the Santa Clara area, automobile use in the
Santa Clara area, round-trip airfare and airport car service to and from the
Santa Clara area and meals while working in the Santa Clara area.     (3)   A
monthly automobile allowance of nine hundred ($900) dollars.

     F. The compensation provided to you pursuant to this Agreement shall be
subject to any required federal, state, local and other governmental
withholdings or other deductions that may be required from time to time under
applicable tax laws.

4. Place of Work. Your principle place of work shall be at the Company’s
business offices located at 20700 Ventura Boulevard, Suite 140, in Woodland
Hills, California. You also agree to be available to travel and to work from
time to time in such other places as may be requested by the Company for the
reasonable performance of your duties. You have agreed that you will be
available to work from the Company’s Santa Clara, California office on average
of four (4) days per week but this commitment shall not apply in the event of
any Change of Control (as defined below) and shall not, in any event, require
you to relocate your principal residence to the Santa Clara, California area.

5. Authorizations. You agree to provide to the Company, as a condition precedent
to your employment under this Agreement, all legally required proof of your
authorization to work in the United States. You further agree to allow the
Company to use your name, biography and likeness in connection with information
that may be disseminated concerning the Company. You hereby warrant and
represent that there are no existing or proposed agreements to which you are a
party that may adversely affect your ability to your duties under this
Agreement.

6. Vacations and Holidays.

     A. You will be entitled to take as vacation time all official Company
holidays each year, as offered to all Company employees. You will also be
entitled to three weeks of paid vacation each year.

     B. Holiday and vacation days accrued may be carried over from one year to
the next as outlined in the Company’s employment manual or unless otherwise
agreed in advance by the Board. Unused holiday days may be reimbursed to you as
hours worked at your normal basic salary rate at the sole discretion of the
Board.

     C. If you leave the Company before taking vacation days due to you, you
will receive a pro-rata payment of your salary in respect to those vacation days
you have not used during the year, in accordance with the Company’s policy then
in effect for executive officers.

3



--------------------------------------------------------------------------------



 



7. Sick Pay.

     A. The Company, subject to your compliance with the following procedures,
will pay you your salary in respect of periods of absence through illness or
injury for up to 14 days absence (in the aggregate) in any period of 12 months,
or until the Company’s Short term Disability Plan begins payments. Unless
otherwise required by law, sick leave is only to be used when, owing to health
reasons, you are unable to work.

     B. Your unused sick leave is not carried forward from one year to the next
and you will not be paid for unused sick leave.

8. Termination.

     A. Notice of Termination.

          (1) If you desire to terminate your employment with the Company, you
must give the Company 30 days prior written notice; provided however, that if a
Change of Control (as defined below) or a change in you place of work, as set
forth in Section 4 above, is made, you may choose to terminate your employment
by providing 10 days prior written notice to the Company. A “Change of Control”
shall mean if and when (i) any person, as that term is used in Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”), becomes or
is discovered to be a beneficial owner (as defined in Rule 13d-3 under the
Exchange Act as in effect on the date hereof) directly or indirectly of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities (unless such person is known by you
to already be a beneficial owner on the date of this Agreement); and (ii) the
individuals who, as of the date hereof, constitute the Board of Directors of the
Company cease for any reason to constitute at least a majority of the Board of
Directors of the Company, unless such change is approved unanimously by the
Board of Directors in office immediately prior to such cessation.

          (2) Except in the case of termination for “Cause” (as defined below),
if the Company desires to terminate your employment, for any reason, the Company
must give you 30 days written notice. Termination not for “Cause” is subject to
the conditions set forth in Section 8(C)(2) below.

          (3) Any salary paid or owing to you from the Company upon termination
shall be subject to any deductions for:



  i.   Social Security, disability, unemployment or other taxes customarily paid
by an employer and employee;     ii.   for any deductions in respect of any
indebtedness that you may have to the Company; and     iii.   for any
obligations the Company may have to any third party on your behalf.

4



--------------------------------------------------------------------------------



 



          (4) The Company may, in its sole discretion, choose to pay your salary
for the duration of the notice period set forth in Section 8(A)(3) in lieu of
providing notice above or following such notice of termination of employment,
require you to carry out none or only some of your duties at or away from the
Company offices.

     B. For purposes of this Agreement, the following events shall constitute
“Termination Events”:

          (1) Any termination of which notice is given under Section 8(A) above;

          (2) Termination of this Agreement by the Company for “Cause.” For
purposes of this Agreement, the term “Cause,” when used in connection with the
termination of this Agreement by the Company shall mean, and shall be limited
to: (a) your commission of a felony; (b) your failure to act on behalf of the
Company in its business or in the Industry in breach of this Agreement; (c) your
participation actively in a Restricted Business in violation of Section 11
hereof, without the Board’s prior written consent; provided that the Company
shall provide to you written notice of its belief that you are in breach
pursuant to this section and that you shall have a period of 30 days from the
date you receive such written notice of such event or breach to cure such event
or breach. In the event of any termination for “Cause” the Company shall be
entitled to immediately Terminate your employment with the Company; or

          (3) Your failure to substantially perform the duties required of you
hereunder for a period of 30 consecutive days or for shorter periods aggregating
30 days in any 6 month period on account of a physical or mental disability or
incapacity, as verified by a written statement from a physician mutually
agreeable to you and the Company or your death.

     C. Upon the occurrence of a Termination Event, you shall be entitled to the
following payments from the Company:

          (1) Payments in the Event of a Voluntary Termination or a Termination
for Cause: Upon the termination of your employment as a result of a voluntary
termination by you pursuant to Section 8(A)(1) or a termination for Cause by the
Company, you shall be entitled to any Base Salary and accrued vacation pay if
any, due and owing at the date of such termination, but not yet paid. You shall
not be entitled to any other compensation or payments hereunder after the date
of, or otherwise with respect to, such termination of your employment.

          (2) Payments Upon Termination not for Cause. Non-Renewal of
Employment. Change of Control of the Company or Place of Work: Upon the
termination of your employment not for Cause (including on account of your
disability or death) or due to a Change in Control or a change in your place of
work as set forth in Section 4 above, you shall be entitled to six months full
salary and any accrued vacation, plus one year of Company medical and health
benefits.

          (3) Timing of Payments: If you comply with the requirements of
Section 13, the Company will pay all amounts payable to you under Section 8(D)
no later than fifteen (15) business days after the Termination Event, and shall
be paid in legal tender into such bank account as you (or

5



--------------------------------------------------------------------------------



 



your legal representative) may designate; provided that the Company shall be
entitled to withhold any amounts payable to you until you have fully complied
with Section 13.

9. Confidentiality.

     A. You acknowledge that you may acquire the trade secrets and confidential
information of the Company (“Confidential Information”) during the course of
your employment and that the unauthorized disclosure of any such Confidential
Information could cause serious harm and damage to the Company.

     B. For the purpose of avoiding such harm you agree that you must not make
use of, divulge or communicate to any person (other than with proper authority)
any Confidential Information of or relating to the Company or any of its
customers or suppliers or any holding company or subsidiary of the Company
including (but not limited to) such Confidential Information as: details of
customers, potential customers, consultants, suppliers and potential suppliers,
product details, prices, financial and accounting information, financial
statements, discounts, specific product applications, product designs, product
plans, manufacturing processes, computer programs, algorithms, future product
developments, research reports, marketing plans, existing trade arrangements or
terms of business, which you may receive or become aware of as a result of being
in the employment of the Company. This obligation of confidentiality towards
such Confidential Information shall continue to apply without limit in time
after the termination (for whatever reason) of your employment but it shall not
apply to information which is or is already disclosed into the public domain for
reasons other than your fault or is required to be disclosed by law, but only to
the extent that it is so disclosed.

10. Proprietary Property.

     A. Any proprietary rights whatsoever, including without limitation patents,
copyrights and design rights, as a result of the development of, and the
application of, all work produced by you during your employment under this
Agreement, including (but not limited to) any invention, design, discovery or
improvement, secret process, computer program, documentation, confidential
information, copyright work or other material which you conceive, discover or
create during or in consequence of your employment with the Company shall belong
to the Company (“Proprietary Property”). You must promptly communicate to the
Company all information concerning such Proprietary Property and if requested
provide all such assistance at the Company’s expense as is necessary to secure
the vesting of all rights to such Proprietary Property in the Company.

     B. You hereby irrevocably appoint the Company as your attorney-in-fact with
full power in your name to execute and sign any document and do any other thing
which the Company may consider to be desirable for the purposes of giving effect
to this Section 10 and agree to notify and confirm whatever the Company may
lawfully do as your attorney-in-fact.

11. Non-Solicitation.

     A. You shall not during employment, or for a period of 12 months after the
Termination Date, either personally or by an agent and either on his own account
or for or in association with any

6



--------------------------------------------------------------------------------



 



other person directly or indirectly solicit, endeavor to entice away, induce to
break their contract of employment or offer employment to any Restricted Person.

     B. For the purposes of this section the following words have the following
meanings:



            i.   “Restricted Business” means any business in the Industry.    
          ii.   “Restricted Person” means any person who has at any time in the
period of twelve months prior to the Termination Date been employed by the
Company or who is a consultant to the Company, who works in the Restricted
Business and who was known to or worked with you during that period.    
          iii.   “Termination Date” means the date on which your employment
under this Agreement terminates.

12. Non-Interference with Suppliers. You shall not for a period of 12 months
after the Termination Date either personally or by an agent and either on your
own account or for or in association with any other person directly or
indirectly interfere or seek to interfere or take such steps as may be likely to
interfere with the continuance of supplies to the Company in respect of the
Restricted Business and the Industry (or the terms relating to such supplies)
from any supplier or seek to damage the relationship between any supplier and
the Company who has supplied goods or services to the Company in the 12 month
period immediately prior to the Termination Date.

13. Return of Documents, Materials and Equipment. You shall within 72 hours of a
Termination Date, deliver to the Company, at the Company’s expense, and at any
other time as the Company may request, all equipment owned or leased by the
Company for your office use, and all documents, financial records, technology,
software, source codes, object codes, hardware (and all copies thereof), all
products, product samples, product designs or proto-types, or other items
relating to the business of the Company, in whatever medium, that you possess or
have under your control. For purposes hereof, any equipment, supplies or
materials for which you received reimbursement from the Company shall be
presumed to be owned by the Company.

14. Indemnification.

     A. You hereby agree to indemnify, defend and hold harmless the Company, and
each of its officers, directors, shareholders, agents, employees and attorneys
for the Company, their successors and assigns, from and against, and pay or
reimburse each of them for, any and all claims, losses, damages, judgments,
amounts paid in settlement, costs and legal, accounting or other expenses that
any of them may sustain or incur as a result of any misrepresentation or any
non-performance of any covenant or other obligation on the part of you contained
in this Agreement.

     B. The Company agrees to indemnify, defend and hold harmless you from and
against, and pay or reimburse you for any and all claims, losses, damages,
judgments, amounts paid in settlement, costs and legal, accounting or other
expenses that any of you may sustain or incur as a result of any
misrepresentation or any non-performance of any covenant or other obligation on
the part of the Company contained in this Agreement.

7



--------------------------------------------------------------------------------



 



15. Entire Agreement. This Agreement constitutes the entire Agreement of the
parties relating to the subject matter hereof. There are no terms, conditions or
obligations other than those contained in this Agreement. This Agreement
supersedes all prior communications, representations or agreements between the
parties relating to the subject matter hereof. This Agreement may not be amended
except in writing executed by you and the Company.

16. Separability of Provisions. The invalidity or unenforceability of any
particular provision of this Agreement shall not effect the other provisions
hereof; all of which shall remain enforceable in accordance with their terms.
Should any of the obligations hereunder be found illegal or unenforceable, such
obligations shall be enforceable within whatever terms a court of competent
jurisdiction shall deem allowable by law.

17. Assignment. You may not assign, sell, subcontract, delegate or otherwise
transfer your obligations under this Agreement, without the prior written
consent of the Board, and any attempted assignment or delegation shall be void
and without effect.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Delaware for agreements wholly negotiated,
entered into and performed within the State of Delaware.

19. Injunctive Relief. You hereby acknowledge that the Company and its
affiliated companies are new and evolving companies and that protection of
Proprietary Property and Confidential Information are important to future
prospects for growth and business development of the Company. You further
acknowledge that the Company may not have an adequate remedy at law in the event
of any breach or threatened breach by you of any provision of
Sections 9,10,11,12 and 13, and that the Company may suffer irreparable damage
and injury as a result. Accordingly, in the event of any such breach or
threatened breach, you hereby consent to the application the Company for
injunctive relief against you by any court of competent jurisdiction without the
posting of any bond or security therefor.

20. Policies and procedures. You further agree to abide by the Company’s
policies and procedures and any changes that may be made to them from time to
time.

21. Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute One and the same instrument.

8



--------------------------------------------------------------------------------



 



     WHEREAS, this Agreement is hereby entered to by the undersigned as of the
date indicated below.

Dated:                                        

              SPATIALIZER AUDIO LABORATORIES, INC.
 
       

  By:   /s/ Stephen W. Desper

       

  Name:   Stephen W. Desper

  Title:   Director and designated signatory

9



--------------------------------------------------------------------------------



 



   
AGREED AND ACCEPTED BY EMPLOYEE:
 
/s/ Henry R. Mandell
Henry R. Mandell

10



--------------------------------------------------------------------------------



 



SPATIALIZER AUDIO LABORATORIES, INC.

February 5, 2002

Henry R. Mandell
5192 Pesto Way
Agoura Hills, CA 91301

Dear Henry:

     This letter agreement amends certain terms of the Employment Agreement (the
“Agreement”) effective as of November 12, 1999 between you and Spatializer Audio
Laboratories, Inc. (the “Company”) regarding: (i) your compensation and (ii) the
terms of your severance in the event of “Change in Control” pursuant to the
Agreement. We are pleased that you will be continuing with the Company for
another year. For calendar year 2002, your base compensation will consist of a
salary of $214,200, a monthly car allowance of $1,250 and the other executive
benefits consistent with the Company’s current arrangements with you. In
addition, in accordance with our discussions, we have agreed that the Agreement
is hereby amended as follows:

“Compensation

     1. Performance Shares. Pursuant to Sections 3(b) of the Agreement, you were
to be issued Performance Shares in the Company which are subject to the terms of
that certain Escrow Agreement, dated as of June 22, 1992, as amended, by and
among the Company and the signatories thereto.

     In November 2000, 168,632 performance shares were issued to you, but you
declined to accept these shares (the “2000 Performance Shares”) and, in lieu
thereof, in 2001 you were granted options to acquire 250,000 shares exercisable
at $0.22 per share (“2001 Options”). In June of 2001, 252,944 of the 674,516
Performance Shares held in escrow for you (the “2001 Performance Shares”) were
released, but you declined to accept the 2001 Performance Shares and now wish to
decline the 2001 Options.

     In lieu of your decision to decline the 2001 Performance Shares and the
2001 Options, the Company has agreed to release to you from escrow 425,000
performance shares, therefore:

     Section 3(b) of the Agreement is amended to read as follows:

 



--------------------------------------------------------------------------------



 



Henry R. Mandell
February 5, 2002
Page 2

     “B. Performance Shares. In addition to your salary, as set forth above, we
agree that as of December 20, 2001, 425,000 performance shares including
performance shares released to you in accordance with the terms of that Escrow
Agreement dated June 22, 1992, as amended (the “Escrow Agreement”) and
subsequently declined by you along with additional performance shares
(previously returned to escrow when the holders left the employ of the Company)
shall be and hereby are reallocated to your account as of January 2, 2002 and
held for you along with the 252,942 performance shares previously allocated to
and held in escrow for you pursuant to this Agreement. Other than due to your
voluntary termination pursuant to Section 8(A)(1) or 8(B) or termination for
Cause as defined in Section 8(A)(2), the Company will continue to distribute
these performance shares to you under the schedule in the Escrow Agreement. If
you complete the Initial Term of this Agreement, in all events, all remaining
performance shares will be distributed to you in accordance with the schedule in
the Escrow Agreement.”

     Section 3(c) of the Agreement is amended to read as follows:

     “C. Stock Options. Of the previously issued 500,000 options to acquire
Company common stock, par value $.01 (“Common Stock”) held by you, all 500,000
of such options were fully vested at November 12, 1999 and were immediately
exercisable by you from that date, including options to acquire 250,000 shares
of Common Stock exercisable at $1.00. Additionally, as of November 12, 1999, you
were granted options to acquire an additional 750,000 options to acquire Common
Stock, of which 250,000 shares were exercisable at $.50 and immediately vested;
250,000 shares were exercisable at $.55 and vested on November 12, 2000; and the
250,000 shares vested on November 12, 2001 and were exercisable at $.75. The
options to acquire 250,000 shares of Common Stock at an exercise price of $1.00
and options to acquire 250,000 shares of Common Stock at an exercise price of
$.75 are terminated as of November 12, 2001. If you are an employee of the
Company on the day following the Company’s 2002 Annual Shareholders Meeting, you
will be granted on that date, in your capacity as an employee, options to
purchase 500,000 shares of Common Stock which shall be fully vested and
convertible at the Fair Market Value (as defined the Company’s 1996 Incentive
Compensation Plan) of the Company’s Common Stock as of the date of grant.

SEVERANCE

     4. Section 8(C)(2) of the Agreement, is hereby amended to read as follows:

          “Upon the termination of your employment not for Cause (including on
account of your disability or death) a change in your

 



--------------------------------------------------------------------------------



 



Henry R. Mandell
February 5, 2002
Page 3

place of work as set forth in Section 4 above, you shall be entitled to six
months full salary and any accrued vacation, plus one year of Company medical
and health benefits. Upon termination of your employment in the event of a
Change in Control, you shall be entitled to twelve months full salary, any
accrued vacation and medical and health benefits.”

        Except as set forth herein, the Agreement shall remain in full force and
effect and shall otherwise be unaffected hereby. If the foregoing accurately and
completely sets forth the terms and understanding of our agreement, please
indicate your acceptance by signing the enclosed copy of this letter in the
indicated space below.

              Very truly yours,
 
            SPATIALIZER AUDIO LABORATORIES, INC.
 
       

  By:   /s/ Gilbert N. Segel

       

      Gilbert N. Segel, for the Compensation

      Committee

ACCEPTED AND AGREED:

     
/s/ Henry R. Mandell
   
Henry R. Mandell
   

 



--------------------------------------------------------------------------------



 



SPATIALIZER AUDIO LABORATORIES, INC.

February 21, 2005

Henry R. Mandell
2025 Gateway Place, Suite 365
San Jose, CA 95110

Dear Henry:

     This letter agreement, effective as of November 12, 2004, amends the
following terms of the Employment Agreement (the “Agreement”) between you and
Spatializer Audio Laboratories, Inc. (the “Company”) effective as of
November 12, 1999, as amended on February 2, 2002 and amended hereby: (i) the
extension of the term of the Agreement for an additional one-year period until
November 12, 2006 and (ii) the grant of stock options to replace stock options
previously issued to you which stock options have since expired unexercised. We
are pleased that you will be continuing with the Company for another year. Your
base compensation, consisting of a salary of $214,200 and all other executive
benefits remain unchanged. In addition, in accordance with our discussions, we
have agreed that the Agreement is hereby amended as follows:

     The following sentence shall be added to Section 3.C. of the Agreement:

          “As of February 21, 2005, you are hereby granted an option to purchase
500,000 shares of Common Stock at an exercise price of $0.10 per share. An
option to purchase 250,000 shares of Common Stock is immediately vested as of
February 21, 2005 and an option to purchase the remaining 250,000 shares of
Common Stock shall vest on November 12, 2005 as long as you remain continuously
employed by the Company or a subsidiary until such time.”

     Except as set forth herein, the Agreement shall remain in full force and
effect and shall otherwise be unaffected hereby. If the foregoing accurately and
completely sets forth the terms and understanding of our agreement, please
indicate your acceptance by signing the enclosed copy of this letter in the
indicated space below.

              Very truly yours,
 
            SPATIALIZER AUDIO LABORATORIES, INC.
 
       

  By:   /s/ Gilbert N. Segel

       

      Gilbert N. Segel, for the Compensation

      Committee

ACCEPTED AND AGREED:

   
/s/ Henry R. Mandell
 
Henry R. Mandell
 

 